W. Allen, J.
This is an action of tort for a breach of a warranty that a horse sold by the defendants to the plaintiff was kind. It is alleged that the defendants knew that the warranty was false. The only damage alleged is for the breaking of the plaintiff’s wagon and harness in consequence of the unkindness of the horse; and the plaintiff claimed no other damages in the court below. The court ruled that such damages could not be recovered upon the facts alleged; and the only question is upon the correctness of that ruling.
The ruling was correct. The warranty related only to the value of the horse, and there is nothing in the declaration to show that it was given or received in view of anything else. The only damage in consequence of the breach of it, which is brought within the contemplation of the parties, is the diminution in value of the property warranted. The declaration contains no allegations which bring it within the principle of Allen v. Truesdell, 135 Mass. 75, and other cases of false representations or warranties of fitness for particular uses contemplated by the parties. Exceptions overruled.